Citation Nr: 0813664	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
shoulder injury with surgical removal of the distal end of 
right clavicle, currently rated 40 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

3.  Entitlement to service connection for left wrist/hand 
disability.

4.  Entitlement to service connection for left thumb and 
finger disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to August 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to a disability rating in excess of 20 percent 
for residuals of right shoulder injury with surgical removal 
of the distal end of right clavicle; and denied service 
connection for low back, left wrist, left thumb, and left 
finger disabilities.  A notice of disagreement was filed in 
January 2003, a statement of the case was issued in April 
2003, and a substantive appeal was received in August 2003.

A February 2007 rating decision assigned a 40 percent 
disability rating to residuals of right shoulder injury, 
effective December 13, 2006.  Although an increased rating 
was granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned and such 
rating has not been assigned during the entire appeal period.  
AB v. Brown, 6 Vet. App. 35 (1993).

In April 2008, the Board granted the veteran's motion to 
advance his appeal on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2007).

For reasons discussed in the following decision, the veteran 
claimed left wrist/hand/finger disability, but in 
consultations with medical personnel, he instead described 
right wrist/hand/finger disability.  This matter is referred 
to the RO for clarification from the veteran and any 
necessary action.  

The issue of entitlement to service connection for low back 
disability, on the merits, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any further action is required on his 
part.


FINDINGS OF FACT

1.  Prior to December 13, 2006, the veteran's service-
connected right shoulder disability was manifested by 
limitation of motion at shoulder level, but not productive of 
limitation of motion midway between side and shoulder level.

2.  From December 13, 2006, the veteran's service-connected 
right shoulder disability has been manifested by limitation 
of motion to 25 degrees from side; with no objective findings 
of ankylosis or impairment of humerus.

3.  In a July 1947 RO decision, entitlement to service 
connection for back disability was denied; the veteran did 
not file a notice of disagreement.  

4.  In December 2001, the veteran filed a claim to reopen 
entitlement to service connection for low back disability.

5.  Certain evidence received since the RO's July 1947 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the low 
back claim. 

6.  Chronic disability of the left wrist/hand, left thumb 
and/or fingers was not manifested in service and is not 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  For the period prior to December 13, 2006, the criteria 
for the assignment of a disability rating in excess of 20 
percent for right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2007).

2.  For the period from December 13, 2006, the criteria for 
the assignment of a disability rating in excess of 40 percent 
for right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5201 (2007).

3.  The July 1947 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

4.  New and material evidence has been received since the 
July 1947 denial, and the claim of service connection for low 
back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

5.  Any left wrist/hand disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

6.  Any left thumb or left finger disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In light of the favorable decision as it relates to the 
finding that new and material evidence has been received to 
reopen the claim of entitlement to service connection for low 
back disability, no further discussion of VCAA is necessary 
with regard to this issue.  The matter of VCAA compliance 
with regard to service connection on the merits will be 
addressed in a future merits decision on this issue after 
action is undertaken as directed in the remand section of 
this decision.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2002.  
The letter predated the October 2002 rating decision.  See 
id.  Subsequently, the veteran was issued VCAA letters in 
March 2004 and November 2006.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because collectively the May 2002, March 2004, 
and November 2006 VCAA notices fully informed the veteran 
that he may submit medical evidence as well as lay 
observations and employer statements in support of his claim.  
At the VA examinations of record, the veteran discussed the 
effect his right shoulder disability has on his employment as 
a barber, and at the most recent VA examination he was asked 
to discuss the effects his disability has on his daily 
activities.  Further, the veteran is represented by a 
national service organization, which would have actual 
knowledge of the information necessary to substantiate the 
veteran's claim.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

In March and November 2006, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection 
for left wrist/thumb/finger disabilities any questions as to 
the appropriate disability rating are rendered moot, and as 
the preponderance of the evidence is against entitlement to 
an increased disability rating for right shoulder disability 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in September 2002, September 2005, and December 
2006, pertaining to the veteran's right shoulder.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  As will be 
discussed in detail below, the Board has determined that a VA 
examination is unnecessary with regard to the claims of 
service connection for left wrist/thumb/finger disabilities.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of entitlement to an increased rating for right 
shoulder disability, and entitlement to service connection 
for left wrist/thumb/finger disabilities.  

I.  Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Initially, the Board notes that the evidence of record 
reflects that the veteran is right-handed; thus his right 
shoulder disability is rated as a major joint.  Disabilities 
of the shoulder and arm are evaluated under rating criteria 
that contemplate ankylosis of scapulohumeral articulation 
(Diagnostic Codes 5200), limitation of motion of the arm 
(Diagnostic Code 5201), other impairment of the humerus 
(Diagnostic Code 5202), or impairment of the clavicle or 
scapula (Diagnostic Code 5203).  Normal range of motion of 
the shoulder is as follows:  forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 
90 degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  Where arm limitation of motion is limited to 25 
degrees from the side, a 40 percent evaluation is assigned 
for the major side, under Diagnostic Code 5201.  Limitation 
of motion midway between the side and shoulder level 
contemplates a 30 percent evaluation for the major side, 
while limitation of motion at shoulder level contemplates a 
20 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus, a 
20 percent rating is granted when there is malunion, with 
moderate deformity, for the major arm; a 30 percent rating is 
warranted when there is marked deformity of the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  A 50 percent rating is 
granted for fibrous union of the major arm; a 60 percent 
rating is warranted for nonunion (false flail joint) of the 
major arm and a 80 percent rating is warranted for loss of 
head of (flail shoulder) for the major arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement and a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

By way of history, during service the veteran sustained 
injuries to the right shoulder and the diagnosis rendered was 
recurrent acromic clavicular dislocation.  In February 1945, 
the distal one inch of the right clavicle was excised.  
Thereafter, the diagnosis was changed to joint, internal 
derangement, right shoulder.  Service connection is in effect 
for residuals of right shoulder injury, rated 20 percent 
disabling from September 20, 1947.  His claim for an 
increased rating, which is the subject of this appeal, was 
received on December 11, 2001.  As noted, a 40 percent 
disability rating was assigned, effective December 13, 2006.

In September 2002, the veteran underwent a VA examination.  
He reported employment as a barber on a part-time basis.  He 
reported that he has dropped his electric clippers four times 
over the last six or seven months.  He noticed decreased 
range of motion in the shoulder.  He experiences pain on the 
right side when he sleeps on that side.  He takes Ibuprofen 
200 mg once a day and Tylenol twice a day.  He reported that 
his grip strength is reduced.  On physical examination, there 
was tenderness present over the distal portion of the 
clavicle.  The deep tendon reflexes were 2+ and equal 
bilaterally.  Radial pulses were intact bilaterally.  Range 
of motion on the right forward flexion was 0 to 160 degrees 
and abduction was 0 to 150 degrees.  External and internal 
rotation was reduced to 70 degrees bilaterally.  Grip 
strength was decreased when compared with the left side.  The 
examiner diagnosed status-post right shoulder injury and 
surgery with slight increase in pain, decreased range of 
motion and grip since 1995.

In September 2005, the veteran underwent another VA 
examination.  He reported being self-employed as a barber 
since 1949.  He reported that he stopped working last year 
because he was having problems with his right shoulder, 
namely that the right hand would become numb and that he had 
dropped the clippers on three occasions.  He reported that 
the right hand becomes numb when the shoulder has been 
elevated for approximately one to one and a half hours, if he 
is working consistently.  He reported that he lowers the 
shoulder and then shakes the arm, and this will give him 
relief.  He described a slight aching in the shoulder 
following this.  He denied any other aggravating factors, 
other than if he is sleeping on the right shoulder, he will 
wake with some pain and will have to get up and move around.  
Alleviating factors are allowing the arm to hang down and 
shaking it, which gives him relief.  He reported minimal 
effect on his daily activities, except for elevation for a 
long period.  He denied any flares and the symptoms are 
chronic.  He denied the use of assistive devices.

On objective examination, he removed his shirt by elevating 
the right shoulder and did not appear to have any limitation 
to removing his shirt by decreasing the motion of the right 
shoulder.  There was minimal crepitus, and no effusion.  
There was a slight droop to the right shoulder compared to 
the left.  There was no deltoid atrophy.  Flexion was to 105 
degrees with pain; extension was to 60 degrees without pain; 
abduction was to 90 degrees with pain; internal rotation was 
to 90 degrees; and, external rotation was to 55 degrees with 
pain.  All of these range of motions had pain at the limit of 
the range of motion.  There appeared to be some slight 
impingement in that he was not able to elevate the shoulder.  
Muscle strength was 5/5.  The examiner observed that there 
was some pain with range of motion and this was at the limits 
of range of motion.  There was no additional loss with range 
of motion with repetition.  The assessment was status post 
surgical resection of the right distal clavicle with 
residuals.  The examiner noted that the veteran had some 
residual impairment in the range of motion of the right 
shoulder due to resection of the distal clavicle.  The 
examiner stated that it was interesting that the veteran was 
able to work as a barber for the number of years he worked; 
50 plus years.  He also demonstrated the ability to remove 
his shirt over his head without any observable discomfort.

On December 13, 2006, the veteran underwent another VA 
examination.  He reported that he was employed as a barber 
and retired due to an inability to continue cutting hair due 
to right shoulder pain.  He last worked in 2005.  He reported 
that over the past 5 years, he had developed worsening right 
shoulder pain.  He reported daily right shoulder pain and 
significant loss of range of motion.  He treats with 
Ibuprofen which is minimally effective.  He reported 
intermittent use of an arm sling to immobilize the right 
shoulder.  His shoulder has a moderate effect on chores and 
exercise; a mild effect on recreation and dressing; and 
prevents him from sports.  He denied any effects on shopping, 
feeding, bathing, toileting, or grooming.  He denied any 
flares and just reported consistent daily pain.  On physical 
examination, flexion was to 90 degrees with pain at 60 
degrees; extension was to 35 degrees with pain at 35 degrees; 
abduction was to 90 degrees with pain at 60 degrees; internal 
and external rotation was 40 degrees with pain throughout.  
There was crepitus, but no effusion.  There was significant 
impingement.  Muscle strength was 3 out of 5.  Pain was noted 
during range of motion, and there was an increase in pain 
following repetitive motion, and he was unable to continue 
after three repetitions.  The examiner estimated an 
additional effective loss of range of motion with repetition 
to 90 degrees due to increased pain.  An x-ray examination 
showed prior acromioclavicular separation with calcification 
of the coracoclavicular ligament.  The distal clavicle was 
not visible and may either have fractured with nonunion, or 
have been surgically removed.  There was an irregular bone 
fragment between the residual clavicle and acromion with 
inferior subluxation of the acromion.  The examiner's 
impression was AC joint separation with surgical repair now 
with secondary chronic tendonitis of the right shoulder, and 
severe functional loss.

VA outpatient treatment records for the periods March to 
August 2002, and August 2005 to July 2006, do not reflect any 
complaints or treatment related to residuals of the right 
shoulder injury.

Initially, the Board notes that the 20 percent disability 
rating was assigned pursuant to Diagnostic Code 5203, 
impairment of the clavicle or scapula, and the 40 percent 
disability rating was assigned pursuant to Diagnostic Code 
5201, limitation of motion.  

With regard to the issue of entitlement to a disability 
rating in excess of 20 percent prior to December 13, 2006, 
the Board finds that the objective medical evidence does not 
support a disability rating in excess of 20 percent for this 
period.  The Board notes that the highest assignable rating 
under Diagnostic Code 5203 is 20 percent for dislocation of 
the clavicle or scapula.  The objective findings in the 
September 2002 and September 2005 VA examinations, support 
the 20 percent disability rating assigned for limitation of 
motion of the right shoulder.  As detailed on examination in 
September 2002 his flexion was 0 to 160 degrees, and in 
September 2005 his flexion was 0 to 105 degrees with pain.  
Abduction was 0 to 150 degrees in September 2002, and 0 to 90 
degrees in September 2005 with pain.  External and internal 
rotation was to 70 degrees in September 2002, and internal 
rotation was to 90 degrees and external rotation was to 55 
degrees in September 2005.  While the September 2005 
examination findings reflect painful abduction at the 
shoulder level, thus supporting a 20 percent disability 
rating, no basis exists for a higher schedular rating under 
Diagnostic Code 5201, as no limitation of motion was noted 
midway between the side and shoulder level or to 25 degrees 
from the side.  The veteran is not entitled to a higher 
rating under any other diagnostic code as he has no ankylosis 
of the shoulder (Diagnostic Code 5200) or recurrent 
dislocation or malunion of the shoulder (Diagnostic Code 
5202).

Although the veteran had been complaining of increased pain 
for the previous 5 years, such pain became evident on 
objective examination in December 2006.  As detailed, flexion 
was limited to 90 degrees, and he experienced pain at 60 
degrees; abduction was limited to 90 degrees and he 
experienced pain at 60 degrees; and he experienced pain 
throughout external and internal rotation to 40 degrees.  The 
maximum assignable rating under Diagnostic Code 5201, 
limitation of arm motion, is 40 percent for the major 
extremity.  Again, he is not entitled to a disability rating 
in excess of 40 percent for this period as he has no 
ankylosis of the shoulder (Diagnostic Code 5200) or 
impairment of the humerus to include fibrous union, nonunion 
(false flail joint), or loss of head (flail shoulder) 
(Diagnostic Code 5202).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in assigning the respective ratings.  With 
regard to the 20 percent evaluation assigned prior to 
December 13, 2006, the Board notes that the September 2005 VA 
examiner specifically noted that the only DeLuca observation 
was pain, and there was no additional loss with range of 
motion repetition.  The Board acknowledges the December 2006 
objective findings of increased pain on repetitive motion, 
and a finding of severe functional loss.  From December 13, 
2006, however, the veteran is in receipt of the maximum 
schedular rating for limitation of motion of the shoulder.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand 
improper for the Board to consider functional loss due to 
pain because appellant was in receipt of maximum evaluation 
for limitation of function of the wrist).  Thus, an 
additional "symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. for either 
period is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right shoulder disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In this 
regard, the Board acknowledges that the veteran retired from 
his employment as a barber at the age of 79.  He claims that 
he retired due to his right shoulder symptomatology, which 
the Board acknowledges was likely a factor.  However, VA 
outpatient treatment records dated in 2002 reflect that he 
had a rod inserted into his femur which he reported was 
causing a lot of pain and making it impossible to do his job.  
He reported an inability to stand for long enough to give a 
haircut.  Thus, while the veteran may claim that the 
symptomatology related to his right shoulder disability 
forced him to retire, the medical records reflect that prior 
to retiring, he had other nonservice-connected physical 
ailments that were affecting his employment.  Thus, the Board 
finds that there has been no showing that his service-
connected right shoulder disability has solely resulted in 
marked interference with employment.  Consequently, under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right shoulder 
disability is appropriately compensated by the assigned 
schedular ratings.

In summary, for the reasons and bases expressed above, the 
Board finds that a disability rating in excess of 20 percent 
prior to December 13, 2006, and a disability rating in excess 
of 40 percent from December 13, 2006, for right shoulder 
disability is not warranted.  

II.  New & Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for low back disability was received in December 
2001, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2007).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In August 1945, the veteran filed a formal claim of service 
connection for "back injury" which he claimed he sustained 
in 1944.  On file at that time were the veteran's service 
medical records which reflected a June 1945 Report of Medical 
Survey which showed a finding of mild dorsal kyphosis with a 
slight increased prominence of the ninth thoracic vertebra, 
and mild restriction in all planes.  The veteran's claim was 
denied in an August 1945 rating decision on the basis that 
the back injury claimed was not shown by the evidence of 
record.  The veteran did not file a notice of disagreement, 
and the RO's decision is final.  38 U.S.C.A. § 7105(c).  

In June 1947, the RO scheduled the veteran for a VA 
examination.  The veteran claimed that he injured his back 
during basic training in service.  An x-ray examination 
showed a very slight degree of lateral scoliosis of the 
dorsal spine with convexity toward the right in the mid-
dorsal area, but the bony structures otherwise appeared 
intact and there was no material pathology shown.  The 
examiner diagnosed no residuals of back injury found but 
shortening of right lower extremity congenital.  A July 1947 
rating decision denied service connection on the basis that 
he had a constitutional or developmental abnormality, not a 
disability.  The veteran did not file a notice of 
disagreement; thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105(c).

In September 1966, the veteran submitted an informal claim 
for an increase in severity of his "service-connected 
disability."  In support of his claim, the veteran submitted 
November 1963 private correspondence from J.G. Seyfried, 
M.D., an orthopedic surgeon.  The veteran told Dr. Seyfried 
that he injured his back in a motorcycle accident prior to 
service, and during service.  He denied any back trouble 
since then.  Another physician had detected a positive 
straight-leg raising test with some calf muscle weakness on 
the right and ankle jerk decreased on the right side; thus, 
he sought treatment with Dr. Seyfried.  An x-ray examination 
showed exaggerated lumbar lordosis, and spina bifida at the 
upper sacral level and acute lumbosacral angle, but the disc 
spaces were well maintained.  On physical examination, Dr. 
Seyfried noted a leg length inequality which was easily 
correctible with a heel lift.  He had exaggerated lumbar 
curves which increase the strain on the low back.  There was 
no evidence of nerve root irritation.  In October 1966 
correspondence, the RO explained that his low back disability 
was not a service-connected disability, and that his claim 
for a low back disability had previously been denied.  He was 
informed that he was receiving compensation for residuals of 
right shoulder injury, and that he should submit medical 
evidence in support of any claimed increase.  

In December 2001, the veteran filed an informal claim of 
service connection for low back disability.  VA outpatient 
treatment records were associated with the claims file which 
reflect a diagnosis of severe lumbar spinal stenosis in 
August 2005.  Additionally, a September 2005 VA examination 
pertaining to the right shoulder, notes that the veteran has 
a significant kyphosis of the thoracic spine due to his aging 
spine.

At the time of issuance of the July 1947 rating 
determination, the evidence of record consisted of service 
medical records and a June 1947 VA examination which 
reflected a congenital back condition.  The Board has 
determined that the VA outpatient treatment records 
reflecting a diagnosis of lumbar spine stenosis, and the VA 
examination reflecting a diagnosis of kyphosis constitutes 
new and material evidence.  Such evidence is new as it raises 
a question whether such diagnosis constitutes a current back 
disability, opposed to a congenital condition.  The Board has 
determined that such evidence is material and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection.  The basis of 
the prior denial was on the basis of a constitutional or 
developmental abnormality, but the newly received medical 
evidence suggests a current disability.  Therefore, the claim 
of service connection for low back disability is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  



III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In December 2001, the veteran claimed that his left wrist and 
hand is constantly in pain, and he has lost feeling in the 
left thumb and left first finger, and has experienced 
swelling in the left wrist.  He claimed that he sustained an 
injury during service in 1942, and underwent treatment at the 
Balboa Naval Hospital in San Diego, California.  

Service medical records do not reflect any injury or 
complaints related to the left wrist, left thumb, or left 
finger, or even injury or complaints related to the left 
upper extremity.  Service medical records do reflect that he 
injured his right shoulder, and service connection is in 
effect for such residuals.  A separation examination is not 
on file; however, a June 1945 Report of Medical Survey 
pertaining to his right shoulder, does not reflect any 
notations relating to the left upper extremity, to include 
the wrist, thumb and fingers.  He also underwent a post-
service VA examination in June 1947, and did not voice any 
complaints related to the left wrist, thumb, or fingers.  

The veteran has submitted no medical evidence in support of 
his claim that he has current left wrist, left thumb, or left 
finger disabilities.  He underwent a VA examination in 
September 2002 to assess the severity of his service-
connected right shoulder disability, and indicated that he 
was employed as a barber and was right-handed.  He reported 
that he had dropped his electric clippers four times, and 
that his grip strength was reduced; however, this was in the 
right extremity.  On physical examination, grip strength on 
the right was decreased when compared with the left side.  
The veteran did not voice any complaints related to the left 
upper extremity.  The veteran underwent another VA 
examination in September 2005, where he voiced complaints 
that his right hand would become numb and that he had dropped 
clippers on three occasions.  He did not voice any complaints 
related to the left upper extremity.  

VA outpatient treatment records for the periods March to 
August 2002, and August 2005 to July 2006, do not reflect any 
complaints related to the left upper extremity, to include 
the left wrist, left thumb, or left fingers.

As noted, the veteran has not submitted any evidence of a 
current left wrist, left thumb, or left finger disability.  
Service medical records are clear that he sustained a right 
shoulder injury; but service medical records are devoid of 
any injury to the left upper extremity.  In his current 
claims, the veteran has repeatedly referenced injury to the 
left extremity; however, service medical records do not 
reflect any such injury.  The Board notes that a February 
2007 statement from the veteran explicitly referred to the 
left wrist, thumb, and fingers.

The record as it now stands does not include any objective 
medical evidence of left wrist/hand, left thumb, or left 
finger disabilities.  However, assuming for the sake of 
argument that such disabilities exist, there is a lack of any 
persuasive evidence linking such to service.  No such 
disorders are documented in service medical records or post-
service records.  There is no competent evidence of any nexus 
to service.   

The Board finds a VA examination is not necessary to make a 
final adjudication with regard to his claim for left wrist, 
left thumb and left finger disabilities.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his left wrist or hand, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a left wrist or hand 
injury in service.

Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence has been received to reopen the 
claim of service connection for low back disability.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.

Prior to December 13, 2006, a disability rating in excess of 
20 percent for residuals of right shoulder injury with 
surgical removal of the distal end of right clavicle is not 
warranted.  From December 13, 2006, a disability rating in 
excess of 40 percent for residuals of right shoulder injury 
with surgical removal of the distal end of right clavicle is 
not warranted.  Entitlement to service connection for left 
wrist disability, left thumb disability, and left finger 
disability is not warranted.  To this extent, the appeal is 
denied.


REMAND

As detailed hereinabove, the post-service VA examination 
conducted in June 1947 reflects findings of no residuals of 
back injury found but shortening of right lower extremity 
congenital.  Current medical records reflect a diagnosis of 
lumbar spine stenosis and kyphosis.  This new evidence 
appears to raise the question of whether the veteran has 
current disability related to the back symptomatology noted 
in service medical records.  It may be that the question of 
whether any current low back disability is congenital or 
acquired is for consideration.  Medical examination to 
clarify these matters is necessary. 

In light of this issue being remanded for further 
development, the RO should also ensure that proper notice has 
been issued pursuant to the VCAA.  VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations with regard to his claim of 
service connection for low back 
disability.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of the claimed low back 
disability.  It is imperative that the 
claims folder, to include all service 
medical records, be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
the following:

(a)  Is the veteran's back disability is 
an acquired disability, or a congenital 
or developmental defect, as set forth in 
38 C.F.R. § 4.9?

(b)  If the examiner determines that the 
veteran has a congenital or developmental 
defect of the back, was such congenital 
or development defect subject to a 
superimposed disease or injury during 
service?

(c)  If the examiner determines that the 
veteran has a current acquired back 
disability, is such disability causally 
related to service?  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

3.  After completion of the above, the RO 
should readjudicate the issue.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


